USCA11 Case: 21-10868      Date Filed: 10/11/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10868
                   Non-Argument Calendar
                   ____________________

ROOSEVELT MONDESIR,
                                           Petitioner-Appellant,
versus
SECRETARY, DEPARTMENT OF CORRECTIONS,
Julie Jones, in her official capacity,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 9:18-cv-80513-RLR
USCA11 Case: 21-10868        Date Filed: 10/11/2022     Page: 2 of 8




2                      Opinion of the Court                21-10868

                     ____________________

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.
PER CURIAM:
        Roosevelt Mondesir, a Florida prisoner proceeding pro se, is
serving a total sentence of life imprisonment after a jury found him
guilty of attempted first-degree murder and domestic aggravated
assault with a deadly weapon. He appeals from the district court’s
denial of his habeas corpus petition, see 28 U.S.C. § 2254, and sub-
sequent Rule 59(e) motion. He argues that the district court erred
by failing to look through the state appellate court’s per curiam af-
firmance and analyze the state trial court’s reasoning, as required
by Wilson v. Sellers, 138 S. Ct. 1188 (2018).
                                  I
        We review de novo the district court’s denial of a habeas
corpus petition. See McNair v. Campbell, 416 F.3d 1291, 1297 (11th
Cir. 2005). That is, we review de novo “the district court’s decision
about whether the state court acted contrary to clearly established
federal law, unreasonably applied federal law, or made an unrea-
sonable determination of fact.” Reed v. Sec’y, Fla. Dep’t of Corr.,
593 F.3d 1217, 1239 (11th Cir. 2010) (quotation marks omitted). In
reviewing the district court’s rulings, we are mindful that, in es-
sence, we are reviewing the state court’s conclusions. See Peoples
v. Campbell, 377 F.3d 1208, 1224 (11th Cir. 2004). Thus, although
a district court’s decision is reviewed de novo, we must apply def-
erence where appropriate to the final judgment of a state court.
USCA11 Case: 21-10868         Date Filed: 10/11/2022     Page: 3 of 8




21-10868                Opinion of the Court                         3

See Reed, 593 F.3d at 1239; 28 U.S.C. § 2254(d). When the last state
court to decide a claim does not explain its reasoning, we look
through and review the last reasoned state court decision. See Wil-
son, 138 S. Ct. at 1192.
        Mr. Mondesir asserted several ineffective assistance of coun-
sel claims. To succeed on a claim of ineffective assistance of coun-
sel, a prisoner must prove two things: (1) counsel’s performance
was deficient; and (2) the deficient performance prejudiced the de-
fense. See Strickland v. Washington, 466 U.S. 668, 687 (1984). The
performance prong “requires showing that counsel made errors so
serious that counsel was not functioning as the ‘counsel’ guaran-
teed the defendant by the Sixth Amendment.” Id. To prove the
prejudice prong, a petitioner must show a reasonable probability
that, but for counsel’s deficient performance, the result of the pro-
ceeding would have been different. See id. at 694.
       The Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”) provides that, after a state court has adjudicated a claim
on the merits, a federal court may grant habeas relief only if the
state court’s decision was (1) contrary to, or involved an unreason-
able application of, clearly established federal law, as determined
by the Supreme Court, or (2) based on an unreasonable determina-
tion of the facts in light of the evidence presented in the state court
proceeding. See 28 U.S.C. § 2254(d); White v. Woodall, 572 U.S.
415, 419 (2014).
       Our review of an ineffective assistance claim under § 2254(d)
is “doubly” deferential to counsel’s performance. See Harrington
USCA11 Case: 21-10868         Date Filed: 10/11/2022     Page: 4 of 8




4                       Opinion of the Court                 21-10868

v. Richter, 562 U.S. 86, 105 (2011). Thus, under § 2254(d), “the
question is not whether counsel’s actions were reasonable. The
question is whether there is any reasonable argument that counsel
satisfied Strickland’s deferential standard.” Id.
                                  II
       As an initial matter, the district court committed Wilson er-
ror. The clear directive of Wilson is to “‘look through’ the unex-
plained [state high court] decision to the last related state-court de-
cision that does provide a relevant rationale.” 138 S. Ct. at 1192.
Here, the last reasoned state-court decision was the state trial
court’s denial of Mr. Mondesir’s Rule 3.850 motion. The district
court had to “look through” the state appellate court’s per curiam
affirmance to that reasoning. Instead, it endeavored to determine
what “could have supported” the state appellate court’s unrea-
soned decision on the merits. See Harrington, 562 U.S. at 102.
Such a hypothetical analysis is not required when the state court
record tells us exactly why Mr. Mondesir’s Rule 3.850 motion was
denied. The district court’s failure to review the state trial court’s
decision was therefore error under Wilson.
        As in other civil matters, a harmless error in a judgment on
a § 2254 petition, which does not affect a party’s substantial rights,
is not a basis for vacating or modifying that judgment. See Fed. R.
Civ. P. 61. See also Williams v. Chatman, 510 F.3d 1290, 1293 (11th
Cir. 2007) (affirming that the Federal Rules of Civil Procedure ap-
ply in habeas proceedings unless they are inconsistent with appli-
cable statutory law).
USCA11 Case: 21-10868         Date Filed: 10/11/2022     Page: 5 of 8




21-10868                Opinion of the Court                         5

        To prevail, therefore, Mr. Mondesir must show that the dis-
trict court’s error affected his substantial rights. See Williams, 510
F.3d at 1293. If the state trial court’s denial of his claims was rea-
sonable, any Wilson error by the district court was harmless. See
Reed, 593 F.3d at 1239. That is the case here.
        First, the state trial court denied Mr. Mondesir’s claim that
trial counsel was ineffective for advising him to not testify because
the state could not prove premeditation. It concluded that his
claim was conclusory because he did not show how his proposed
testimony—that he did not intend to set the victim on fire, but
upon seeing her was sent into a “blind unreasoning fury”—reason-
ably would have affected the outcome of his trial. We conclude
that the state trial court reasonably ruled that Mr. Mondesir cannot
show prejudice under Strickland. At trial, the victim testified to an
acrimonious breakup leading up to the offense, and Mr. Mondesir
luring her to the gas station under false pretenses and exiting his
vehicle with a machete and a gas can. Surveillance footage of the
entire incident was played for the jury. The victim’s uncle testified
that, on the day before the offense, Mr. Mondesir left him a
voicemail saying, “your niece is playing with fire.” Additionally,
had Mr. Mondesir testified, he would have been subject to cross-
examination. On this record, the state trial court’s denial of Mr.
Mondesir’s first ineffectiveness claim was reasonable.
        Second, the state trial court rejected Mr. Mondesir’s claim
that trial counsel failed to argue the affirmative defenses of “heat of
passion” and “voluntary abatement,” as inconsistent and not
USCA11 Case: 21-10868         Date Filed: 10/11/2022     Page: 6 of 8




6                       Opinion of the Court                 21-10868

supported by the evidence at trial. The state trial court concluded
that Mr. Mondesir did not have a viable defense under Florida law,
and we defer to its interpretation of state law. See Callahan v.
Campbell, 427 F.3d 897, 932 (11th Cir. 2005). See also Paz v. State,
777 So. 2d 983, 984 (Fla. 3d DCA 2000) (“In order for the defense of
heat of passion to be available there must be ‘adequate provocation
. . . as might obscure the reason or dominate the volition of an or-
dinary reasonable man.’” (citing Rivers v. State, 78 So. 343, 345 (Fla.
1918)); Smith v. State, 424 So. 2d 726, 732 (Fla. 1983) (to establish
the common-law defense of abatement, “a defendant must show
that he abandoned and renounced his intention to kill the victim”).
       Third, the state trial court denied as speculative Mr.
Mondesir’s claim that trial counsel was ineffective during the guilt
and penalty phases for failing to investigate his mental health is-
sues. The record shows that Mr. Mondesir made threatening re-
marks the day before the incident leading to the charges, doused
the victim in gasoline, struggled with her as she attempted to flee
before lighting her on fire, and afterwards showed remorse for his
actions. Given this evidence, counsel could have reasonably be-
lieved that he could not meet his burden to show that Mr.
Mondesir “did not know what he . . . was doing or its conse-
quences . . . [or even if he did,] that what he . . . was doing was
wrong.” Fla. Stat. § 775.027(1)(b); Harrington, 562 U.S. at 105. Fur-
thermore, as the state trial court noted, counsel did present miti-
gating evidence at sentencing of Mr. Mondesir’s mental health
USCA11 Case: 21-10868         Date Filed: 10/11/2022     Page: 7 of 8




21-10868                Opinion of the Court                         7

issues. As such, the state trial court’s denial of Mr. Mondesir’s third
ineffectiveness claim was reasonable.
        Fourth, the state trial court denied as conclusory Mr.
Mondesir’s claim that trial counsel failed to convey a 15-year plea
offer that he allegedly would have accepted. Mr. Mondesir’s claim
is refuted by the record, which shows that he rejected plea offers of
20 and 15 years from the state. See United States v. Smith, 983 F.3d
1213, 1221 (11th Cir. 2020) (to establish prejudice, a petitioner must
show that he would have accepted the plea offer). As to the 15-
year offer specifically, he does not refute counsel’s statement at sen-
tencing that he had rejected such an offer. Accordingly, the state
trial court’s denial of Mr. Mondesir’s fourth ineffectiveness claim
was reasonable.
        Finally, the state trial court denied as procedurally barred
Mr. Mondesir’s claim that the trial court imposed a vindictive sen-
tence because he exercised his right to trial. Mr. Mondesir’s claim
of trial court error should have been raised in the first instance on
direct appeal, which he failed to do, rather than in a Rule 3.850 mo-
tion. See McCrae v. State, 437 So. 2d 1388, 1390 (Fla. 1983). Addi-
tionally, he does not now argue prejudice or a miscarriage of justice
to attempt to overcome any procedural default. As such, the state
trial court’s denial of his fifth claim as procedurally barred under
state law precludes federal habeas review of that claim. See Agan
v. Vaughn, 119 F.3d 1538, 1548-49 (11th Cir. 1997). Furthermore,
because any Wilson error by the district court was harmless, it did
USCA11 Case: 21-10868        Date Filed: 10/11/2022     Page: 8 of 8




8                      Opinion of the Court                21-10868

not abuse its discretion in denying Mr. Mondesir’s Rule 59(e) mo-
tion. See Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).
        In conclusion, the district court’s Wilson error was harm-
less. Mr. Mondesir cannot show that this error affected his substan-
tial rights because the state trial court’s decision was not contrary
to, or did not involve an unreasonable application of, clearly estab-
lished federal law, or an unreasonable determination of the facts.
Because any potential Wilson error on the district court’s part was
harmless, it did not commit any reversible errors by denying Mr.
Mondesir’s § 2254 petition and Rule 59(e) motion. Accordingly, we
affirm.
      AFFIRMED.